On Application for Rehearing.
In their application for a rehearing, counsel for Sam W. Futral contend that the clause in the Van Geffen deed declaring "that it is understood and agreed that the purchaser is to receive as a royalty * * * one-eight (1/8) of all royalties received *Page 256 
by vendor * * *" places the interest transferred "in the legal category of a `royalty deed'" and is not a transfer of a mineral right or servitude as held by us. If that clause were considered alone, there might be merit to their contention, but when it is considered together with all other clauses in the deed and effect is given to each, the construction which we gave the deed, in our opinion, reflects the intention of the parties, i.e. that Futral intended to sell and Van Geffen to acquire a mineral interest or servitude on Futral's land which was not prescribed for the same reasons assigned in our opinion that Futral's deed to LeBourgeois and Barnett had not prescribed.
We have carefully considered each of the other points raised by counsel in their application for a rehearing and, in our opinion, they are equally without merit. Counsel's motion for a rehearing therefore is denied.